Citation Nr: 1717877	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO. 13-04 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial compensable disability rating for service-connected headaches.

2. Entitlement to a disability rating in excess of 30 percent from October 9, 2013 assigned for post total knee arthroplasty for right knee degenerative joint disease, status post partial knee replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

The electronic record indicates that the AOJ is taking action on the issue of entitlement to an increased evaluation for post total knee arthroplasty for left knee degenerative joint disease, status post partial knee replacement. Although the matter is therefore within the Board's jurisdiction, it has not been certified for appellate review and the Board will not undertake review of the matter at this time. If the matter is not resolved in the Veteran's favor, the RO will certify the matter to the Board which will undertake appellate review of the RO's action. Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement); 38 C.F.R. § 19.35 (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue). 



FINDINGS OF FACT

1. The symptomatology associated with the Veteran's headaches more closely approximates that of characteristic prostrating attacks averaging once per two months.

2. The Veteran's partial right knee replacement symptomatology has not presented with ankylosis, limitation of leg extension, or impairment of the tibia and fibula.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 10 percent, but no higher, for service-connected headaches have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

2. For the period from October 9, 2013, the criteria for a rating in excess of 30 percent for partial right knee replacement have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.10, 4.27, 4.71a, Diagnostic Code 5055 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a September 2009 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The September 2015 VA examiner performed an in-person examination, and the October 2015 performed a telephone interview. The VA examiners provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations and medical opinions are adequate to decide the Veteran's claim. 

The claim was remanded in June 2015 in order to retrieve the Veteran's most recent treatment records, and to provide the Veteran with VA examinations to determine the current severity of his headache and right knee disorders. The Veteran's records were retrieved and the Veteran was afforded an in-person examination in October 2015 and telephone examination in September 2015. Therefore, there is substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 


Increased Ratings 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

Increased Rating for Service-Connected Headaches

The RO rated the Veteran's service-connected headaches as 0 percent disabling under DC 8100.

Under Diagnostic Code 8100, a 50 percent rating is warranted with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability. A 30 percent rating is warranted with characteristic prostrating attacks occurring on an average once a month, over the preceding several months. A 10 percent rating is warranted with characteristic prostrating attacks averaging once per two months, over the preceding several months. A non-compensable rating is assigned with less frequent attacks. 38 C.F.R. § 4.124a.

The Rating Schedule does not define "prostrating," nor has the Court. See Fenderson v. West, 12 Vet. App. 119 (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack). By way of reference, "prostration" is defined as "extreme exhaustion or powerlessness." See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012). Similarly, "prostrate" is defined as "physically or emotionally exhausted; incapacitated." See Webster's II New College Dictionary 889 (2001).
During the September 2015 VA telephonic inquiry, the Veteran reported that he experiences clusters of headaches 3 times a year, lasting 3 to 6 weeks. The veteran reported that during these clusters, he will experience daily headaches, lasting approximately one and a half hours. The Veteran has not found any medications that help alleviate the symptoms of these headaches, and is limited in which medicines he can take due to a previous stroke and hypertension. The VA examiner determined that the Veteran's headaches have characteristic prostrating attacks of migraine headache pain and non-migraine headache pain. The examiner indicated that the service-connected headaches impact his ability to work, as the Veteran must rest in a dark, quiet area for 2 to 3 hours when they occur.

In April 2015 hearing testimony, the Veteran reported experiencing headaches lasting anywhere from 3 weeks to 2 months, every 2 months. Based on these symptoms approximating those supporting a 10 percent rating, the Board will grant the benefit based on the benefit-of-the-doubt doctrine. 

A higher evaluation of 30 percent is not warranted as the evidence does not show that the Veteran experienced characteristic prostrating attacks occurring on an average once a month, over the preceding several months.

Increased Rating for Service-Connected Right Knee Disorder
The RO rated the Veteran's service-connected right knee disorder as 30 percent disabling under 38 C.F.R. § 4.71a, DC 5055, the criteria for evaluating impairment arising from the prosthetic replacement of a knee joint. For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned. Thereafter, the minimum disability rating which may be assigned post-knee replacement is 30 percent. A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity. With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula). C.F.R. § 4.71a, Diagnostic Code 5055.

The preponderance of the evidence weighs against a grant of a 60 percent rating under Diagnostic Code 5055 for the period from October 9, 2013, because the Veteran's right knee symptomatology has not more nearly approximated chronic post-surgery residuals consisting of severe painful motion or weakness in the affected extremity.

Upon VA examination in October 2015, the Veteran still displayed flexion to 100 degrees and full extension despite the pain. There is no objective evidence that this painful motion resulted in additional limited range of motion or other functional impairment not already contemplated by the assigned 30 percent rating. In Mitchell v. Shinseki, 25 Vet. App. 32, 43, the Court held that pain, by itself, throughout a joint's range of motion does not constitute a "functional loss" entitling a claimant to a higher rating under VA regulations that evaluate disability based upon range-of-motion loss in the musculoskeletal system, and concluded that "pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance in order to constitute functional loss." (Internal citations omitted). The VA examiner also noted there was no ankylosis. Thus, absent objective evidence that the Veteran's symptoms more nearly approximated chronic post-surgery residuals with severe painful motion or weakness in the Veteran's right knee, a higher disability rating for limitation of motion cannot be assigned under Diagnostic Code 5055. 38 C.F.R. § 4.71a.

For the rating period from October 9, 2013, the Veteran's partial right knee replacement symptomatology has not more nearly approximated the criteria for a next higher rating than 30 percent under any potentially applicable Diagnostic Code.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and a disability rating in excess of 30 percent for the Veteran's right knee disability is denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102; 4.3 (2016); Gilbert, 1 Vet. App. at 55.



The Board has considered whether entitlement to any Special Monthly Compensation (SMC) benefits is warranted for the Veteran's disability picture; however, it determines that entitlements to any additional SMCs are not warranted for this case. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2016); Akles v. Derwinski, 1 Vet. App. 118 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).

The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). There is no indication in the record that the Veteran is rendered unemployable due to his service-connected disabilities. Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

A disability rating of 10 percent, but no higher, for service-connected headaches is granted. 

A disability rating in excess of 30 percent for right knee degenerative joint disease, status post partial knee replacement is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


